Citation Nr: 1717238	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent since for residuals status post left rotator cuff tear.

2.  Entitlement to an evaluation in excess of 30 percent prior to October 31, 2014, and in excess of 50 percent from October 31, 2014 to December 28, 2016, for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2016.  This matter was originally on appeal from rating decisions dated in December 2009 and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

At the time the case was previously before the Board, a rating in excess of 10 percent for the left shoulder disorder, prior to November 3, 2014 was denied and the subsequent period was remanded.  During remand development, the Appeals Management Center assigned a 20 percent rating for the residuals of the left rotator cuff tear from August 2009, the date service connection was granted.  As this is not the maximum rating assigned, the appeal continues and that issue has been recharacterized on the title page.

Additionally, while the case was in remand status, a 100 percent rating for the anxiety disorder was assigned effective December 29, 2016.  This represents a complete grant of the requested benefit as of that date, but the earlier periods remain at issue.  That issue has also been recharacterized as set forth on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of Entitlement to an evaluation in excess of 50 percent from October 31, 2014 to December 28, 2016 for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals status post left rotator cuff tear have not been manifested by limitation of arm motion to 25 degrees from the side, or ankylosis.  The Veteran is right handed.

2.  Prior to October 31, 2014, the Veteran's anxiety disorder was not manifested by symptoms which caused occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for residuals status post left rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).

2.  Prior to October 31, 2014, the criteria for a rating higher than 30 percent for anxiety disorder were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's September 2016 Remand, the Appeals Management Center (AMC) requested that the Veteran provide authorization for VA to obtain additional psychiatric treatment records as identified by the Veteran, scheduled VA examinations to determine severity of service-connected left rotator cuff tear and anxiety disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the May 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran [and his representative] to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to the issues decided herein. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for residuals status post left rotator cuff tear.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran is also requesting a higher rating for his already established service-connected anxiety disorder.  As such, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Rotator Cuff Tear

The Veteran's residuals status post left rotator cuff tear have been rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right handed; hence, his left shoulder disorder affects his minor arm.  Under Diagnostic Code 5201, limitation of motion of the minor arm to the shoulder level warrants a 20 percent rating, limitation to midway between the side and shoulder warrants a 20 percent rating, and limitation to 25 degrees from the side warrants a 30 percent rating.  

The Veteran is not entitled to an initial rating higher than 20 percent since pursuant to Diagnostic Code 5201 because the evidence reflects his left shoulder symptoms have not more nearly approximated a limitation to 25 degrees from the side.  The 20 percent rating was assigned to contemplate painful motion, and was the minimal compensable rating under this code.  The rating was increased from the initial 10 percent rating assigned.

The Veteran was seen in June 2016 with complaints of pain starting at left scapula all the way to pinky finger with shoulder abduction/adduction.  The Veteran was seen in July 2016 with complaints of left neck and shoulder pain, spasm.  On physical examination, there was palpable left trapezius muscle spasm and guarded movement of the left shoulder.  X-ray of the left shoulder August 1, 2016 showed no acute fracture or dislocation and no significant degenerative changes.

The Veteran underwent VA examination in December 2016 at which time he denied flare-ups of left shoulder pain as well as functional loss or functional impairment of the left shoulder joint.  Left shoulder flexion was from zero to 90 degrees, abduction was from zero to 95 degrees, external rotation was from zero to 60 degrees, and internal rotation was from zero to 55 degrees.  There was evidence of pain on weight bearing and objective evidence of severe left upper trapezius muscle spasm noted to be secondary to cervical neck problems and not secondary to previous rotator cuff tear.  There was no additional functional loss or range of motion after three repetitions and no additional contributing factors of disability.  Muscle strength was normal.  There was no left shoulder ankylosis, instability, dislocation, or labral pathology.  There was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition.  There was no malunion, nonunion, or fibrous union of the humerous and no loss of head (flail shoulder).  There were also three standard arthroscopy scars of the left shoulder which were not painful, unstable, and which did not have a total area equal to or greater than 39 square centimeters (six square inches).   

The above evidence reflects that at no time during the appeal was there limitation of left shoulder motion to 25 degrees from the side.  Flexion and abduction were either at or slightly higher than shoulder level, there was no additional limitation after three repetitions of range of motion.  The evidence also reflects that there was no ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula warranting a higher rating under Diagnostic Codes 5200, 5202, or 5203.

For the foregoing reasons, entitlement to an initial rating higher than 20 percent is not warranted for residuals status post left rotator cuff tear.

Anxiety Disorder

The Veteran's anxiety disorder has been rated 30 percent disabling prior to October 31, 2014, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning such as flat affect, circumstantial speech, and occasional panic attacks or moderate difficulty in social or occupational functioning such has having few friends and experiencing conflicts with peers or coworkers.    

The DSM-5 recommends that GAF scores no longer be used due to their conceptual lack of clarity.  VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal was certified to the Board in March 2015, DSM-5 applies here.  Although the actual symptoms of the Veteran's disorder are the primary basis for the rating assigned, GAF scores will nonetheless be discussed for the period in question because the DSM-IV was in use at the time, and GAF scores remain informative as to how physicians assessed the Veteran's functionality during the period under review.  

In October 2010, the Veteran reported that he had been experiencing increased anxiety and requested to resume mental health treatment.  In November 2010, the Veteran was seen for an initial psychiatric evaluation at which time he was noted to present with a history and clinical picture that was consistent with a mixed anxiety disorder including elements of depression.  A GAF of 58 was assigned.  He was prescribed sertraline at 25 milligrams every night and advised to increase the dosage by 25 milligram increments each week until he was at 100 milligrams every night.  

In January 2011, the Veteran reported that his anxiety was perhaps somewhat better but indicated that his wife had not noticed any change.  In March 2011, the Veteran reported substantial improvement across the range of psychiatric symptomatology of concern and advised that his wife also noted that he was doing better.  The Veteran stated that he was more easily spending time with his child and had been better able to strike a balance between performing well in school and at work while not "over-focusing on details and making sure that everything is just right."  The Veteran stated that he got a new job and would be starting the next week.  In addition, the Veteran reported that he was inducted into two honor societies at school because of his excellence in his school performance.  Overall, the Veteran reported doing quite well with the sertraline but with side effects which were unacceptable and not resolving.  The Veteran denied prominent symptoms of depression, mood dysregulation, and excessive anxiety.  The Veteran reported that his sleep and appetite were good.  

In January and March 2011, mental status examinations demonstrated normal appearance, behavior, sensorium, orientation, motor behavior, mood, affect, speech, thought process, thought content, insight and judgement.  There were no perceptual disturbances.  

In June 2012, the Veteran called the Mental Health Hotline and was assessed for suicidal ideation but he denied thoughts or plans.  The Veteran reported that his wife had left him without any notice; and he wanted to speak with someone since he did not have any family there.  He noted that he had full custody of two children from a previous marriage and that he was working and had medical insurance.  

The Board finds that prior to October 31, 2014, the medical evidence demonstrates that the Veteran's psychiatric symptoms did not meet the criteria for a 50 percent rating.  As noted above, the Veteran denied prominent symptoms of depression, mood dysregulation, and excessive anxiety; and mental status examinations demonstrated normal appearance, general behavior, sensorium, orientation, motor behavior, mood, affect, speech, thought process, thought content, insight and judgement.  The Veteran reported that he had a new job and was inducted into two honor societies at school because of his excellence in his school performance.   As such, the Veteran's service-connected anxiety disorder prior to October 31, 2014, had not resulted in a disability picture that approximated occupational and social impairment with reduced reliability and productivity. 

In reaching the above conclusion, the Board acknowledges the GAF score of 58 at the time that the Veteran reported that he had been experiencing increased anxiety.  According to DSM-IV, a GAF of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning such as flat affect, circumstantial speech, and occasional panic attacks or moderate difficulty in social or occupational functioning such has having few friends and experiencing conflicts with peers or coworkers.  A GAF score indicative of moderate symptoms, however, appear out of sync with the Veteran's actual symptoms during the appeal period prior to October 31, 2014, which do not show that the Veteran had decrease in work efficiency and intermittent periods of inability to perform occupations tasks.     

For the foregoing reasons, entitlement to a rating higher than 30 percent prior to October 31, 2014, is not warranted for anxiety disorder.
 

ORDER

Entitlement to an evaluation in excess of 20 percent for residuals status post left rotator cuff tear is denied.

Entitlement to an evaluation in excess of 30 percent prior to October 31, 2014, for anxiety disorder is denied.


REMAND

With respect to the issue of entitlement to an evaluation in excess of 50 percent from October 31, 2014 to December 28, 2016, for anxiety disorder, the Veteran reported that he had been talking to a civilian counselor.  In addition, the record indicates that he was that he was incarcerated at the end of 2014/beginning of 2015.  

As there are essentially only telephone encounters from December 2014 through November 2015, the Board finds that an attempt should be made to obtain these private treatment records from his civilian counselor.  The Veteran should also be asked if he underwent any psychiatric evaluations during the time he was incarcerated; and if so, an attempt should be made to obtain those records.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his anxiety disorder between November 1, 2014 and December 28, 2016, that is not evidenced by the current record to include treatment by a civilian counselor or any evaluations during his incarceration in late 2014/early 2015.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


